Citation Nr: 1041184	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, with 
degenerative disc disease at L4-5, evaluated as 10 percent 
disabling prior to September 26, 2003, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for psoriasis, evaluated 
as 50 percent disabling prior to August 30, 2002, and currently 
evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 
1999.

These matters were last before the Board of Veterans' Appeals 
(Board) in June 2009, on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A September 2002 RO rating decision denied 
a claim for a rating higher than 10 percent for service- 
connected lumbar strain.  The April 2003 RO decision denied a 
claim for an evaluation in excess of 50 percent for service-
connected psoriasis.  

In June 2009, the Board remanded the claims for additional 
development.  A complete procedural history of the claims is 
provided in that remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The June 2009 remand instructed the RO/AMC to provide additional 
notice in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), contact Northrop Grumman Ship Systems for records of 
the Veteran's former (italics added for emphasis) employment 
status, afford the Veteran a VA examination to determine the 
severity of his back disability, and to readjudicate the claims.

The Board notes that the Veteran has not been provided with 
notice in accordance with Vazquez-Flores v. Peake.  However, 
after the remand was issued, the U.S. Court of Appeals for 
Veterans Claims (Court) held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need not 
include reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  As such, 
despite the Board's 2009 remand directive, the law no longer 
requires notice in accordance with Vazquez-Flores v. Peake.

The RO also contacted Northrop Grumman, provided a VA examination 
of the Veteran's back in January 2010, and readjudicated the 
claims in July 2010.  However, the RO gathered Northrop Grumman 
records of the Veteran's (at that time) current (italics added 
for emphasis) employment status, revealing that he was employed 
full time as an electrician beginning in July 2009.  Although the 
RO did gather some employment records, it did not gather the 
former employment records, which were requested to assist the 
Board in determining whether the Veteran was entitled to an 
extraschedular evaluation for psoriasis and/or a back disability 
throughout the appellate period.

The claim must again be remanded for the RO to attempt to gather 
the requested employment records.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board also observes that, although the report of the January 
2010 VA examination report has been associated with the claims 
file, the last VA treatment notes of record are dated May 2003.  
While this case is in remand status, the RO/AMC must gather any 
more recent records of VA treatment and provide the Veteran with 
the necessary authorizations to release any pertinent private 
records that are not already within the claims file.  All newly 
gathered records must be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
all records of VA treatment occurring after 
May 2003.  The Veteran should be provided 
with the necessary authorizations for the 
release of any private treatment records not 
currently on file.  The RO/AMC must then 
associate any newly obtained records with 
the claims folder.  

2.  The RO/AMC will again contact the 
Northrop Grumman Ship Systems personnel 
records division and request information 
in connection with the Veteran's 
employment status prior to 2009 (noting 
that the Veteran reported to a VA examiner 
in February 2008 that he worked for 
Northrop Grumman for 16 years and that he 
submitted an October 2008 statement that 
he was terminated from employment due to 
excess absences for medical reasons).  
This should include requesting a completed 
copy of VA Form 21-4192, Request for 
Employment Information in Connection with 
Claim for Disability Benefits, for the 
pertinent -prior to 2009- time period.  If 
this search for the requested records is 
unsuccessful, the RO/AMC must notify the 
Veteran of this in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b), 38 
C.F.R. § 3.159(e); the RO/AMC must request 
that he submit any personal copies, if 
any, of the identified records.

3.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. Thereafter, the RO/AMC must 
consider all of the evidence of record and 
readjudicate the Veteran's claims of 
entitlement to service connection.  If the 
benefit sought on appeal remains denied, 
the Veteran must be provided a supplemental 
statement of the case.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


